

116 HR 5447 IH: To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide certain veterans with nonarticulating trailers in furnishing adaptive equipment to veterans.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5447IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. Sensenbrenner (for himself, Mr. Gallego, and Mr. Case) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 certain veterans with nonarticulating trailers in furnishing adaptive
			 equipment to veterans.
	
 1.Provision of nonarticulating trailers as adaptive equipmentSection 3901(2) of title 38, United States Code, is amended— (1)by striking and special and inserting special; and
 (2)by striking conveyance. and inserting conveyance, and nonarticulating trailers solely designed to transport powered wheelchairs, powered scooters, or other similar mobility devices..
			